Citation Nr: 9904717	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-36 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to the assignment of a compensable disability 
rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in May 1996 
and December 1997 by the Louisville, Kentucky, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The May 1996 rating decision granted the veteran service 
connection for right ear hearing loss, but assigned a 
noncompensable disability rating, and denied service 
connection for left ear hearing loss.  A notice of 
disagreement (NOD) was received in July 1996, the RO issued a 
statement of the case (SOC) in August 1996, and a substantive 
appeal (SA) was received in August 1996.  Although the 
veteran initially requested an RO hearing at the time of the 
August 1996 SA filing, the veteran canceled his hearing 
request in June 1997.  In addition, the Board observes that 
service connection for left ear hearing loss was not granted 
until the issuance of a subsequent rating decision in March 
1997.  However, the Board construes that the issue of 
entitlement to a compensable disability rating for bilateral 
hearing loss is properly on appeal before the Board, in that 
the level of hearing impairment of both ears must be 
considered, in any case, when determining hearing impairment 
for either one ear or both ears.  

The December 1997 rating decision denied entitlement to 
service connection for a bilateral foot disorder.  A NOD was 
received in January 1998, the SOC was issued in February 
1998, and a SA was received in April 1998.

The Board also observes that the RO rendered a March 1998 
rating decision granting service connection for post-
traumatic stress disorder (PTSD) and assigned a 10 percent 
disability rating.  As the Board finds no record in the 
claims file that the veteran filed a NOD as to this 
determination, the matter is not found to be in appellate 
status.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(1998).


FINDINGS OF FACT

1.  There is no medical diagnosis of current disability of 
either foot. 

2.  The veteran currently manifests noncompensable level I 
hearing loss in each ear.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral foot 
disorder.  38 U.S.C.A. §5107(a) (West 1991).

2.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Bilateral Foot 
Disorder

The veteran claims entitlement to service connection for a 
bilateral feet disorder.  The law provides that a veteran is 
entitled to service connection for a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Initially, the Board must determine 
whether the veteran has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Veterans Appeals 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997). 
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's service medical records (SMRs) show that he was 
treated in September 1969 for a water blister, plantar foot.  
The SMRs do not reference any further complaints or treatment 
for any disease or injury to either foot.  On separation 
examination in April 1970, the veteran denied any past or 
present foot trouble, and his feet were clinically evaluated 
as normal. 

Post-service medical records show the veteran was seen in 
June 1995 by a private physician, Raymond W. Wells, M.D., for 
complaints of a painful and numb right great toe.  The 
diagnosis was paresthesia of the great right toe.  Dr. Wells 
did not indicate the etiology of this diagnosis, whether the 
diagnosis constituted a chronic disability, nor did he 
suggest that this diagnosis was related to service.

Although the veteran contends that he currently suffers from 
a bilateral foot disorder attributable to service, there is 
no medical diagnosis of current disability of either foot.  
Aside from the vague diagnosis of paresthesia of the great 
right toe in June 1995, there is no medical evidence to show 
that the paresthesia of the great right toe persisted after 
June 1995.  Moreover, even if the Board assumes for the sake 
of argument that there is a current disability of the feet, 
the veteran's claim would still be not well-grounded since 
there is no medical evidence showing a continuity of symptoms 
since service to link any such current disability to service.  
There is no indication that the veteran suffered any 
bilateral foot disorder since leaving service, nor was there 
any medical evidence suggesting that paresthesia of the great 
right toe in June 1995 was related to the water blister of 
the plantar foot in service.  

Therefore, the only evidence of record to support the 
veteran's claim are his contentions that he currently suffers 
from a bilateral foot disorder originating in service.  
However, as a matter of law, the veteran's statements (as a 
layperson) are not competent to satisfy the medical diagnosis 
and medical causation requirements and cannot, therefore, 
render his claim well grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In other words, what is 
needed to well ground his claim is a medical diagnosis of 
current disability of the feet and medical evidence linking 
such a current disability to his period of active military 
service.  By this decision, the Board is informing the 
veteran that medical evidence of a current disability and 
causation are required to render his claim well grounded.  38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).


II.  Entitlement to a Compensable Disability Rating for
Service-Connected Bilateral Hearing Loss.

A person who submits a claim for benefits under the laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans' 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for a higher 
disability rating.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for a compensable disability rating is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
audiological examinations, and the veteran's written 
statements.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

As previously explained in the introduction, a May 1996 
rating decision awarded the veteran service connection for 
right ear hearing loss and assigned a noncompensable 
disability rating.  During the pendency of this appeal and 
pursuant to a March 1997 rating decision, the veteran was 
granted service connection for left ear hearing loss and 
assigned a noncompensable disability rating.  Thereafter, the 
RO recharacterized the issue as bilateral hearing loss, and 
has continued the noncompensable disability rating for 
bilateral hearing loss ever since.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The Board observes here that the 
Court has recently noted that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson V. 
West, No. 96-947 (U.S.Vet. App. Jan. 20, 1999).  

In evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  VA audiological 
examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  See 
38 C.F.R. §§ 4.85(b), 4.87, Diagnostic Codes 6100-6110 
(1998). 

On VA audiological evaluation in March 1996, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
20
65
90
47.5
LEFT
15
15
20
40
22.5

Speech recognition scores were 94 percent in the right ear 
and 92 percent in the left ear.

An October 1996 VA audiological evaluation found the average 
puretone thresholds, in decibels, and speech discrimination 
scores, to be consistent with the March 1996 findings.  
Although these results indicated severe to profound 
sensorineural hearing loss from 3000 to 8000Hz in the right 
ear and moderate sensorineural hearing loss from 4000 to 
8000Hz in the left ear, functional hearing was assessed to be 
good. 

A December 1996 VA audiological/ear disease examination 
explained that the veteran's chief problem was high frequency 
sensorineural hearing loss, "which did not seem to 
significantly alter his life style," and that he had normal 
hearing within the range of 250 to 2000Hz.  Speech 
discrimination was reported to be 100 percent. 

Based on the audiological results, the Board has applied the 
schedular criteria of 38 C.F.R. §§ 4.85-4.87 and concludes 
that the veteran's bilateral hearing loss is productive of 
noncompensable Level I hearing loss.  Although the Board 
agrees with the veteran that he has sustained some bilateral 
hearing loss due to service, the level of hearing impairment 
he has sustained simply does not meet the threshold of a 
compensable disability rating under the applicable laws and 
regulations. 

In addition, the Board finds, as did the RO, that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there no assertion or showing by the veteran that his 
bilateral hearing loss has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

